Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 9, 2015

                                      No. 04-15-00192-CV

                            IN THE INTEREST OF J.R. AND J.D.,

                  From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013PA02092
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        On April 1, 2015, appellant filed a notice of appeal in this court, seeking to appeal from a
trial court order terminating her parental rights. Appellant is advised that a notice of appeal with
regard to this same termination order was previously filed on her behalf by appointed counsel
and was assigned appellate number 04-14-00608-CV. The matter was briefed by the parties and
submitted to the court on the briefs. On February 4, 2015, this court rendered an opinion and
judgment affirming the trial court’s order of termination. A copy of the opinion and judgment is
attached to this order. Thus, this second notice of appeal filed by appellant is duplicative. It is
therefore ORDERED that appeal number 04-15-00192-CV, the duplicative appeal, will be
treated as a closed case for administrative purposes.

       We order the clerk of this court to serve a copy of this order and its attachments on
appellant and all counsel.




                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of April, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court